 Inthe Matter ofMlssouRiBAGCOMPANYandTEXTILEWORKERS UNIONOF AMERICA,C. I.O.Case No. 14-C,A.-31.9.Decided September22,1950DECISION AND ORDEROn June 16, 1950, TrialExaminerLouis Plost issued his Intermedi-ate Reportin the above-entitled proceeding, finding that the Respond-ent had engaged inand was engagingin certain unfair labor practicesand recommending that it cease and desist therefrom and' take certainaffirmative action, asset forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other alleged unfair labor practices, andrecommended that the complaint be dismissed with respect to such al-legations.Thereafter, the Union filed exceptions to the IntermediateReport and a supporting brief, and the Respondent filed a reply.The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theUnion's exceptions and brief, the Respondent's reply,2 and the entirerecord in the case, and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner, except insofar as they are in-consistent with this Decision and Order.1.The Trial Examiner found that Supervisor Simpson interro-gated applicant George Chester regarding union membership.Be-cause of avariance between the allegations of the complaint and theproof; he concluded, however, that such interrogation did not form.the basis for an unfair labor practice finding.The Union excepted.In our view, the complaint herein adequately encompassed this act ofinterrogation by Simpson, and we regard the alleged minor variancebetween the allegation in the complaint and the proof in this case as.1Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog and Mem-bers Houston and Styles].The Respondent's reply is in substance a motion to strike the Union's exceptions, onthe ground that such exceptions refer to evidence which is not part of the record in thisproceeding.As any party has a right to file exceptions to the Intermediate Report, theRespondent'smotion to strike is hereby denied.We have not,however, considered anyevidence which is not a part of the record herein.91 NLRB No: 48.385 386DECISIONSOF NATIONALLABOR RELATIONS BOARDimmaterial.3We find, accordingly, that by virtue of Simpson's inter-rogation of Chester, the Respondent further interfered with, re-strained, and coerced employees, in violation of Section 8 (a) (1) ofthe Act.2.We also disagree with the Trial Examiner's finding, to whichthe Union excepts, that the Respondent did not discriminate againstLouise Foster.Foster's uncontraverted testimony, as related by theTrial Examiner, established that when she returned to work after herfirst illness, she was interrogated by Simpson as to whether she had"signed a paper for the union man."When Foster admitted that shehad, Simpson advised her that she had "signed (herself) out of a job,"and sent her home, cautioning her not to have anything to do with theUnion.Foster was recalled about 2 weeks later 4 In addition, therecord contains an admission by Simpson that of the employees whoadvised her, before Foster's layoff, that they had joined the Union, Fos-ter was the only one who did not send a letter of revocation to theUnion.On these facts, we find the conclusion that Foster's layoff wasmotivated by her union activity compelling.Accordingly, we findthat the Respondent thereby discriminated against Foster, to discour-age membership in the Union, in violation of Section 8 (a) (3) and(1) of the Act.The RemedyHaving found that the Respondent discriminated with respect tothe tenure of employment of Louise Foster, we shall order the Re-spondent to cease and desist therefrom, and to make Foster whole forany loss of pay she may have suffered during the period of her dis-criminatory layoff by payment to her of a sum of money equal to theamount she would normally have earned as wages during the saidperiod, less her net earnings,5 if any, during that period.We shall also order the Respondent to make available to the Boardupon request payroll and other records to facilitate the.checking ofthe amount of back pay due.63The complaint alleged that Chester was questioned "with respect to his membership onbehalf ofthe union"(emphasis added).The evidence establishes that Simpsoninquiredof Chester, "You ain't nounion man,are you?"4Although the record does not establish precisely the period of Poster's layoff, it appearsthat she was laid off approximately 2 weeks after the November 1, 1949, election at theRespondent's plant, and was recalled about 2 weeks later, after unfair labor practicecharges had been filed.BBy "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where, which would not have been incurred but for this unlawful discrimination, and theconsequent necessity of seeking employment elsewhere.Crossett Lumber Company,8 NLRB440.Monies received for work performed upon Federal, State, county, municipal, or otherwork-relief projects shall be considered as earnings.Republic Steel Corporation V.N. L.R. B., 311 U. S. 7.OF. W. Woolworth Company,90 NLRB 289. MISSOURI BAG COMPANY387ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Missouri BagCompany, St. Louis, Missouri, its officers, agents, successors, andassigns, shall:1.Cease anddesist from :(a)Discouraging membership in Textile Workers Union of Amer-ica, C. I. 0., or in any other labororganizationof its employees, bydiscriminating in regard to their hire or tenure of employment or anyterm or condition of their employment, except to the extent permittedby the proviso of Section 8 (a) (3) of the amended Act;(b) Inquiring into the union membership of any of its employeesor in any manner interrogating or questioning any of itsemployees orapplicants for employment with respect to their union membership,or activities, connections, or sympathies;(c)Causing any of its employees to write letters to Textile Work-ers Union of America, C. I. O., 'or to any other labor organization,.withdrawing their membership therefrom, or in any manner suggest-ing the writing of such letters, or writing or mailing such letters forand in behalf of any of its employees ;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights of self-organization, toform labor organizations, to join or assist Textile Workers Union ofAmerica, C. I. 0., or any other labor organization, to bargain collec-tively through representatives of their own choosing, to engage inconcerted activities for the purpose of collective bargaining or othermutual aid,or protection, or to refrain from any or all of such activi-ties, exceptto the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.2.Take the followingaffirmativeaction,which the Board findswill effectuate the policies of the Act :(a)Make whole Louise Foster for any loss of pay she may havesufferedby reason of the discrimination against her, during the periodfrom approximately November 14, 1949, to approximately November28, 1949, by payment to her of a sum of money equal to the amount.she normally would have earned as wages during the said period,,lessher net earnings, if any, during that period;(b)Post at its plant at St. Louis,Missouri,copies of the noticeattached hereto and marked Appendix A.' Copies of said notice to7 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words "Decision and Order,"the words"Decree of theUnited States Court of Appeals Enforcing."917572-51-vol. 91-26 388DECISIONSOF NATIONALLABOR RELATIONS BOARDbe furnished by the Regional Director for the Fourteenth Regionshall, after being duly signed by the Respondent's representative, beposted by it immediately upon receipt thereof and be maintained by itfor a period of at least sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respondentto insure that such notices are not altered, defaced, or covered by anyother material;(c)Upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social security pay-ment records, time cards, personnel records and reports, and all otherrecords necessary to analyze the amount of back pay due;(d)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, what stepsit has takento comply herewith.IT IS HEREBY FURTHER ORDERED that except as otherwise found herein,the complaint be, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in TEXTILE WORKERSUNION OF AMERICA, C. I. 0., or in- any other labor organization ofour employees, by discriminating in regard to their hire or tenureof employment or any term or condition of employment.WE WILL NOT interrogate or question our employees or appli-cants for employment with respect to their union affiliations,activities, or sympathies, or cause any of our employees to writeletters to the above-named union or any other labor organizationwithdrawing their membership from such organizations, or writesuch letters or mail or cause such letters to be mailed for any ofour employees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organi-zation, to form labor organizations, to join or assist TEXTILEWORKERS UNION OF AMERICA, C. I. 0., or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities, except to the MISSOURI BAG. COMPANY389extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act.WE WILL make Louise Foster whole for any loss of pay sufferedas a result of the discrimination against her.All our employees are free to become, remain, or to refrain frombecoming or remaining members in good standing in the above-namedunion, or any other labor organization, except to the extent that thisright may be affected by an agreement in conformity with Section8 (a) (3) of the Act.MISSOURI BAG COMPANY,Employer.By -----------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTGlennL.Moller, Esq.,andJohn S. Patton, Esq.,for the General Counsel.Shvifrin c& Shifrin by Louis Sh.ifrin,Esq.,of St. Louis, Mo., for the Respondent.Mr. Wiliam A. Doyle,of St. Louis, Mo., for the Union.STATEMENTOF THECASEUpon a third amended charge filed January 16, 1950, by Textile Workers Unionof America, C. I. 0., herein called the Union, the General Counsel of the NationalLabor Relations Board, herein called the Board, by the Regional Director forthe Fourteenth Region (St. Louis, Missouri), issued a complaint dated March 8,1950, against the Missouri Bag Company, St. Louis, Missouri, herein called theRespondent, alleging that the Respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8 (a) (1) and (3) andSection 2 (6) and (7) of the Labor Management Relations Act, 61 Stat. 136,herein called the Act.Copies of the charge and the complaint together with anotice of hearing were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleges in substancethat (a) the Respondent discharged certain of its employees and thereafter re-fused to reinstate them because of their activities on behalf of the Union;, (b)that the Respondent refused employment to a certain applicant because of hisunion activities; (c) that the Respondent interrogated employees and an appli-cant for employment with respect to union membership and activities, threatenedunion adherents with discharge and other discrimination, threatened to movework out of its plant in order to discourage employee union activity; and (d)that the above alleged acts and conduct are violative of the Act more particularlyof Section 8 (a) (1) and (3) thereof.On March 17, 1950, the Respondent filed an answer in which it denied that ithad engaged in any of the unfair labor practices alleged in the complaint. 390DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to notice, a hearing was held at St. Louis, Missouri, on April 11 to 14,.1950, inclusive, before Louis Plost, the undersigned Trial Examiner, duly desig-nated by the Chief Trial Examiner. The General Counsel and the Respondentwere represented by counsel, the Union by a national representative.The repre-sentatives of the parties are herein referred to in the names of their principals.All the parties participated in the hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, to introduce evidence bearingon the issues, to argue orally on the record, and to file briefs, proposed findings offact, and conclusions of law with the undersigned.All the parties waived theright to present oral argument.At the opening of the hearing the undersigned granted, without objection, amotion by the General Counsel to sequester the witnesses, likewise without ob-jection the undersigned granted a motion to amend the complaint.A date was setfor the filing of briefs with the undersigned.The date was later, on request ofthe Respondent, extended to May 15.Briefs have been received from the GeneralCounsel and the Respondent.Upon the entire record in the case and from his observation of the witnessesthe undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, Missouri Bag Company, is a Missouri corporation, engagedin the manufacture and processing of burlap and cotton bags at St. Louis, Mis-souri.The Respondent annually purchases for use in its plant raw material.valued in excess of $100,000 of which in excess of 50 percent is received frompoints outside of Missouri.The Respondent annually ships more than $100,000 worth of finished materiaLof which more than 50 percent is to points outside Missouri.II. THE ORGANIZATION INVOLVEDTextileWorkers Union of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (5) ofthe Act, admitting employees of the Respondent to membership.III.THEUNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe illegal activities of Supervisor Ethel Simpson:William A. Doyle, national'representative of the Union, testified that for more than 3 years various effortshad been made to organize the Respondent's employees, the instant attempt hav-ing started in June 1949.The record discloses that on October 5, 1949, the Union filed a petition for anelection to determine a bargaining representative with the Regional Director forthe Fourteenth Region ; that a consent election agreement was entered into onOctober 24; and that an election was conducted on November 1.Vanilla Richardstestified that on August 15, 1949, Ethel Simpson, a supervisorand personnel director for the Respondent, called certain of the employees to- MISSOURI BAG COMPANY391gether on the fourth floor of the plant and there spoke to them. Richardstestified :She asked us that, all of us, signed a card. She asked us name by name,"Did you sign a card to the union man"? Some of them said he did andsome of them said he didn't. So she said if they signed the card the onliestthing she could see for them to do was but admit it because they was downin Mr. Grodsky's office.She said the onliest thing if we did, we signed the card admit it and she'dtake us down there and tell Mr. Grodsky we was sorry, we didn't knowwhat we was doing.Richards further testified that during the course of her remarks Simpson said :"Mr. Grodsky had a much larger and bigger factory in Decatur and he couldsend his work there."Richards' testimony with respect to the meeting above referred to was corrob-orated by the testimony of other employees.'Ethel Simpsontestified that she first leatned of the Union's organization effortamong the Respondent's employees "some time in August." She testified :Well when the first girl came and told me . . . So then I went up-stairs.Itwas before dark and I went upstairs on the fourth floor at thedressing room and told the girls, I said, "You want a union you don't haveto .hide it from me." I said, "You have a right to join a union or you havea right not to join the union." I said, "It doesn't make any difference tome."And then I told-always tell the truth and I asked them how manyof them had seen him [the Union's organizer] and he told.them not to tellme and several of them said they had and the rest of them said they hadn't.On cross-examination Simpson testified :Icoming out of the dressing room. It was early in the morning she broughtit to me, and I told all of them, I said, "You don't have to join the union ityou don't want to.You'll have a job either way."And I asked how manyof them had signed cards. Some of them said they had, some of them saidthey hadn't.Simpson denied saying that the Respondent could and would send work to aplant in Decatur.On the entire record considered as a whole and from his observation of thewitnesses the undersigned credits Vanilla Richards and finds that as betweenRichards and Simpson, the account given by Richards with respect to theAugust 15 gathering on the fourth floor, including the conduct and statementsof Ethel Simpson at the meeting, is the more accurate version and finds thatSimpson unqualifiedly asked "name by name" who had signed cards for theUnion ; told the assembled employees that the Respondent would send workout of the plant, this statement being in effect a threat of loss of employment'Corroborating Richards were Mamie Rogers, Carrie Patterson, Christine Washington,Louise Foster, Priscilla Daniels, Elisa Ann Fowler, and Kathleen Seaggs. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDin the event of union organization of the plant; and further finds thatSimpsonadvised the Respondent's employees to abandon the Union.It is well settled that conduct such as that found above is violative of the Act.The undersigned therefore finds that by the above-found conduct of SupervisorEthel Simpson the Respondent has interfered with, restrained,and coerced itsemployees in the exercise of rightsguaranteedin Section 7 of the Act.The letters of revocation:Vanilla Richards testified that "lateron that eve-ning," (August 15) Simpson."came up to our space and asked me whether I wassure I didn't sign a card."Richards replied, "No ma'am I didn't sign one."upon which Simpson remarked "the onliest thing she see for the girls to do thatsigned the card is write the union man a letter and ask him for their cards back."Richards further testified that Simpson asked employee Mary Petty, who wasworking with Richards "what she think about it" and that Petty then toldSimpson "yes, ma'am, I write him if you tell me what to put on it."According to Richard's testimony, sometime later during the afternoon ofAugust 15, she observed Simpson go into the dressing room holding paper andenvelopes in her hand ; that shortly thereafter Mary Petty entered the dressingroom ; that upon returning from the dressing room Petty "toldPriscilla[Daniels] Miss Ethel said to come in"; that Daniels then went into the room andthat when she came out employee Elnora Stringer went into the room.Louise Foster testified that Simpson asked her to write a letter,to "the unionman" requesting the return of her signed union application card.Priscilla Daniels, called by the General Counsel, proved to be a very reluctantand hostile witness.The General Counsel plead surprise and was granted theright to cross-examine.It was then developed that the witness was materiallychanging the testimony she had given the General Counsel in affidavit formonly 3 days prior to the hearing.Daniels first testified that no one had suggested that she ask for the returnof her signed union application but that she independently "just decided I'd writeand ask them for my union card back." Later in her testimony she admitted aconversation with Simpson in which :She just asked me to write the letter so that I could get my union cardback after I told her I didn't care to be in the union.Daniels also admitted that Simpson "asked her to write the letter during aconversation in the dressing room and also admitted that Simpson gave her "a,piece of blue paper" which she used to make a carbon copy of her letter to theUnion.She testified that she wrote the letter at home, but admitted that theenvelope in which the letter was mailed was addressed in the dressing room,and that Simpson gave her the Union's address "at the time I backed the enve-lope" but maintained at the same time that when she addressed the envelopein the dressing room she was alone.The envelope is addressed in ink, and theletter is written in pencil. It is. also clear that the dressing room was lockedafter the employees had changed clothes in the morning and was ordinarilykept locked until quitting time.The letters:Eight letters received by the Union from various of the Respond-ent's employees were admitted in evidence.The letters may be briefly analyzedas follows : MISSOURI BAG COMPANY393LetterFrom-DatedWritten in-Postofficeregis-trynumberNo. ILetter_________Mary Petty___________Aug. 17, 1949__________Red pencil --------------------Envelope- _ _ _ _ _Reg. date Aug. 19______----- do -------------------------138, 397No. 2Letter---------Beatrice Steel_________Aug. 24. 1949__________Blue ink----------------------Envelope ------Reg. date Aug. 24___ _ _ _-----do---------------------- --138,924No. 8Letter_________MaryPetty...........Aug. 25, 1949__________Black pencil.Has P. S. InEnvelope- _ _ _ _ _Reg. date Aug. 27_____ink requesting return ofcard.Blue inkoverblack pencil-----139, 221No. 4Letter_________Nellie Lane___________Aug. 26, 1949__________Blackpencil___________________Envelope- _ _ _ _ _Reg. date Aug. 27___ _ _ _Red inkoverpencil____________139, 222No. 5Letter_________Overa Haire___________Aug. 26, 1949__________Black pencil___________________Envelope......Reg. date Aug. 26___ _ _ _Blue ink ----------------------139,223No. 6Letter_________Elnora Stringer________Aug. 26, 1949__________Blackpencil -------------------Envelope-___-_Reg. date Aug. 27______Blue ink----------------------139,224No. 7Letter_________Elnora Stringer--------Aug. 26, 1949__________-----do-------------------------Envelope _ _ _ _ _ _No. 8Letter_________Priscilla Daniels......AugR26, 1949__________Black pencil___________________Envelope- _ _ _ _ _Reg..date Aug. 27______--------------------------------139, 225INot registered.All but one of the letters was sent by registered mail. Each of the registeredletters asks for the return of the senders signed union application card.Theone unregistered letter, hereinafter discussed, is quite different from theothers.Although six of the seven registered letters are written in pencil allbut one of the envelopes are written in ink, in two cases they are written inink over a previous pencil writing.All the registered letters show that carboncopies of them were made.One letter, by Mary Petty, was registered August 19, one from Beatrice Steel,August 24, all the others, including a second letter from Petty were registeredAugust 27, and bear consecutive registry numbers.Employee Beatrice Steel testified that ' together with her own letter sheregistered and mailed to the Union, letters from Nellie Lane and Overa Haireand that Mary Petty and Elnora Stringer were with her in the post office atthe time, but that she did not mail letters for the latter two employees.Steel further testified that she had written and sent another registered letterto the Union, however, Doyle, the Union's representative, testified that theUnion bad received but one letter from Steel. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDNellie Lane testified that she wrote to the Union requesting the return ofher application card; made a carbon copy which she gave to Simpson ; boughtthe carbon paper "in the dime store," gave the letter to Beatrice Steel to mailand at the same time "just gave her some money" for the postage ; that she didnot recall the amount, but that it wasbeforethe letter was mailed.Mary Petty testified that she wrote two letters and sent them by registeredmail to the Union ; that she wrote one letter "two days after the meeting"(which would be August 17) and that she mailed it herself in the post office;that the second letter she wrote was registered by her on her way from work ;that Nellie Lane and Beatrice Steel were with her at the time; that ElnoraStringer was not present at the time ; that she "didn't pay any attention to theother girls to see what they were doing in the post office; and that she showed.a carbon copy of both letters to Simpson.Petty's letter, above referred to as the second letter, is written in penciland bears a P. S. in ink, the envelope is in ink traced over original pencil writ-ing.Petty when shown the envelope denied that it was addressed in ink overpencil writing, she also testified:Q. . . . Why did you write the P. S. with a ball-point pen when therest of the letter was written in pencil?A.Well, quite naturally, if the lead broke out of the pencil. I didn't havetime to sharpen it so I just used my pen.Steel testified that when she mailed the letters for Lane and Haire she paidthe postage and "that the girls paid me Friday" ; that she did not give theothers the registry receipts and further testified "I guess they is some placeat the house if the children ain't thrown them away."Assumingarguendothat Petty and Stringer mailed and registered their let-ters to' the Union together with Steel, the sequence of registration numbers be-comes very interesting, being:Petty----------------------------------------------- 139,221Lane------------------------------------------------------- 139,222Haire------------------------------------------------------ 139,223Stringer--------------------------------------------- 139,224Daniels---------------------------------------------------- 139,225Considering Steel's testimony that she mailed letters for Lane, Haire, and her-self it appears from the numbers that if this were so she registered her own*alleged letterbeforePetty's, andafterDaniels, or not at all.Under all thecircumstances, including Doyle's testimony to the effect that the Union receivedonly one letter from Steel, the undersigned is convinced and finds that Steelsent to the Union only one registered letter, and that this was sent on August19, 1949, and numbered 138,397.The undersigned does not credit Steel's testi-mony nor the attempted corroboration by Petty and Lane to the effect that Steelregistered letters for herself and also for Lane and Haire at the same time andthat Petty and Stringer were present, or that Petty registered and mailed aletter to the Union at approximately the same time as Steel.Simpson testified that "I didn't tell them to write the letters for the cards"that she did not give any of the employees either stationery or carbon paper touse in the preparation of the letters; however, Simpson also testified that atthe August 15 gathering she told the employees present "Well, if you don't wantto join the union, he don't have to mail you a card, for one thing. You have to MISSOURI BAG COMPANY395have the election before you get any union," I said, "if you want to you can writeand ask him for it." She admitted that employees told her they had signedcards and brought her the carbon copies or the actual letters they sent theUnion ; that she did not see all of the letters on the same day ; and that none ofthe employees showed her more than one letter and that she did not mail theletters.Considering Simpson's admissions that she told employees they could requestthe return of their application cards from the Union, and was told who hadsigned cards and later was shown the letters or copies of the letters of revoca-tion and further considering the fact that all the letters with two exceptionsbear consecutive registry numbers, and that all the envelopes in the series areproperly addressed in ink, although the letters are in pencil and some of themare not properly addressed, and further that two envelopes are written in inktraced over previous pencil writing, and being mindful of the admission of Pris-cillaDaniels that Simpson gave her carbon paper to use in the preparation ofher letter to the Union, and that Daniels addressed her letter in the presenceof Simpson in the dressing room of the plant and further being mindful of thediscredited testimony of Beatrice Steel, Nellie Lane, and Mary Petty withrespect to the mailing and registration of the letters and upon the entire recordconsidered as a whole including his observation of the witness the undersigneddoes not credit Simpson and finds that Simpson and through Simpson the Re-spondent instructed some of its employees to write letters to the Union revokingtheir affiliation ; furnished them material for making copies of the letters ;.checked the letters and addresses thereon, making corrections where necessary ;and finally caused the letters to be mailed and registered.The undersignedfinds that all the above enumerated conduct attributed to Ethel Simpson andfound herein to have been engaged in by her is violative of the Act and thatthereby the Respondent has interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed in Section 7 thereof.2Additionalacts of interference, restraint, and coercion:Employees Mamie Rogers, CarriePatterson, ChristineWashington, and Louise Foster, testified that at varioustimes Simpson contacted them individually at their work and inquired of each2Elnora Stringer, called by the General Counsel, proved to be a hostile witness.Hertestimony was taken after the General Counsel pled surprise, and was permitted toexamine the witness by cross-examination.Stringer testified that she was not present at the August 15 gathering ; however, shewas contradicted by the testimony of four witnesses.Stringertestified that she sent one letter written for her by her daughter, but signedby her and Which she identified. The letter was sent by registered mail. Stringertestified that she mailed the letter herself in a mail box, and was alone at the time.She testified, "I dropped it in the mail box."She testified :Q. If you mailed it special delivery would you have dropped it in the mail box?A. Yes, I would have, sure. I do drop special deliveries in there.Q.When you send a special delivery do you Write "special delivery" on it?A. Some time I do, some time I don't. I just buy a special delivery stamp anda three cent stamp and drop it in the mail box.Stringer identified a second letter, also dated August 26 which had been written for her.This letter was not sent by registered mail.-The two letters are very dissimilar.The registered letter asks for the return ofStringer'sapplication card, and speaks in glowing terms of the Respondent's presidentand supervisors.The second unregistered letter complains of intimidation of employeesby the Respondent.The undersigned makes no finding with respect to the letters above referred to otherthan that he does not credit Stringer's testimony to the effect that she registered andmailed the letter bearing the registry number 139,224. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDif they had signed union cards.This testimony was not denied,in fact Simpsonadmitted that she held various conversations with unidentified employees regard-ing their union affiliation.Vanilla Richards testified that later in the same week of the August 15 gath-ering she was laid off for lack of work by Simpson who told her at the time"we all better know better than sign a card, get mixed up in that union" andalso said"we'd be out three or four dollars, go out and find Jerry [the unionrepresentative],and see would he give us a few dollars to buy ourselves some-thing."Richards further testified that she was recalled to work during the sameweek and at the time of her return Simpson told herinter aliathat"Mr. Grod-sky [the Respondent's president] sent her word not to let the girls on the fourthfloor sew no more new bags,he was going to bale them up and send them toDecatur."Carrie Patterson testified that about a month after the August meeting she waslaid off, apparently for a half day, and at the time she was laid off, Simpson saidto her "Let your boy friend get you some work because we haven't got any." Pat-terson then asked"who is my boy friend?" and Simpson replied"the union man."Patterson further testified that Simpson also said to her at the time, "youturn around and bite the hand of the person that feeds you,that they wasn'tnothing but snakes."The above testimony of Richards and Patterson was not denied and is creditedby the undersigned.Vanilla Richards testified that about a week before the election which washeld on November 1, 1949, Simpson addressed a group of employees in front ofthe time clock in which Simpson referred to the union adherents as "snakes,"and that :She said that if we wanted to win the election to get in and vote one hun-dred percent no and she'll stick by us to the end but if the union win therewas a lot of us would be out on the streets and she say because there's alwaysa way to get us out of there because all of us do wrong things sometimes.Richards was corroborated by Rogers,Washington,and Elisa Ann Fowler.Simpson denied using the expression"snakes" but did not deny speaking to 'theemployees at the time and place.On the preponderance of the evidence theundersigned credits Richards.May Tight testified that during the month preceding the election Nathan Fer-man, the Respondent's plant manager asked her if she had seen anyone withunion cards,told her to be careful what she signed,and that during the sameperiod Ferman called at her home "on a Saturday afternoon,and he come totalk to me about the union, asked me what was I going to do, sign up or not."Iva Tight testified that some time before the election Ferman told her "if itwent union,you know, things could be changed."Ferman testified that he "talked to almost every one" of the employees regard-ing the union, and as to the testimony of May and Iva Tight,Ferman deniedonly that he made the statement to any employee that if the union came in "thingswould be different." Considering that Ferman did not deny the other statementsattributed to him, and on the entire record the undersigned is persuaded thatthe version of May and Iva Tight with respect to their testimony regarding Fer-man's statements to them represents'the.more accurate version thereof andtherefore credits their testimony with respect to them. MISSOURI BAG COMPANY397Kathryn Strong testified without contradiction the following conversation withPlant Manager Ferman :Well, he came to my machine and asked me if I had signed one of thoseunion cards and I told him no. And he asked me if I got one that I should becareful what I sign my name to. He said it would be some changes madearound there.The undersigned credits Strong.Carl Skaggs testified without contradiction that on October 1, 1949, PlantSuperintendent Ferman asked him whether "his friend" whom Ferman furtherdescribed as "the union man," had been to see him and then advised Skaggs to"think it over before you sign."The undersigned credits Skaggs.Mamie Rogers testified that on August 16 Sam E. Grodsky, the Respondent'spresident and Simpson came to the "patching line," where Grodsky talked to theemployees telling theminter ariathat "if we would be loyal to him he'd be loyalto us."'Iva Tight testified that sometime in September 1949, Grodsky shut off thepower and addressed the employees and "asked us how many had seen that manthey called Jerry . . . He said he was a union man."Revelle Jinkerson testified credibly that shortly before the election, Grodskyin a conversation with her in the plant told her that "when he found out thecolored girls was organizing the union that he quit buying bags and had to laythem off."On cross-examination by the Respondent; Jinkerson testified as follows :Mr. SHIFRIN.. . . He didn't say to you that you would lose your job ifyou voted for the union?A. No, he didn't tell me that but the way he said about the colored. girls,he quit buying bags and laid them off, I took it for granted if we did get aunion in there he'd quit taking orders and we'd be laid off.The testimony was not denied ; Grodsky admitted that on one occasion hespoke to the employees from a prepared statement, and "spoke to the patchersextemporaneously."The undersigned therefore credits Rogers, Tight, andJinkerson.Upon the entire record and under all the circumstances the undersigned findsthat the conduct of Ethel Simpson, Sam E. Grodsky, and Nathan Ferman asfound hereinabove, in effect constitute threats of loss of employment in theevent the Union was organized or selected by the employees and that by theabove-found conduct Respondent has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act.Concluding findings as to interference, restraint, and coercionThe Respondent argues in its brief that the conduct of its officials does notconstitute unfair labor practice for the reason that "any employer has a rightto express himself about the Union and try to show its employees that thereis no need of a Union organization for them to get any benefits from the em-ployer."The Respondent then continues with a false promise based on non-existent evidence.The Respondentargues asfollows :Section S (c) of the Labor & Management Act of 19471specifically providesfor the right of the employer to express views, arguments, or the dissemina-tion thereof, and such expression does not constitute or is evidence of anunfair labor practice. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, the Respondent failed to complete the citation, which continues"if'such expression contains no threat of reprisal or force or promise of benefit."The Respondent also argues in its brief that in order to constitute an unfair-labor practice the letters of revocation sent by its employees to the Union mustbe proven to have beencompelledby the Respondent, or followed with a threatof discharge and the coercion must have been effective.in the event of the defeat of the Union and loss thereof if unionization waseffective were made.With respect to one coercive threat of loss of benefit, namely the Respondent's.threat to send work to Decatur, the Respondent admits in its brief that there"was some evidence" to prove the statement, however, the Respondent arguesthat the plant has no connections with the Respondent and "is so small thatthere could not, under any circumstances, be any considerable amount of"work done by it." The argument is specious and contains no merit. The.employees were not under compulsion to acquaint themselves with the bag-making facilities in Decatur, neither was it necessary that they actually believethe threat to be real, or capitulate to their Employer inasmuch as under such.circumstances the criterion is the calculated effect of the act of intimidation,.threat, or coercion, and not its actual result.As to the Respondent's contention that the letters of revocation must be.proven to have been compelled by the Respondent; assumingarguendothat.this premise is in any way valid, "compelled" does not mean exacted at pistolpoint, it is sufficient that the letters were the result of the Respondent's;suggestion, implied threats, and/or actual participation in preparation.On the basis of his findings in Section III, above, upon the entire record.in the case including his observation of the witnesses, the undersigned finds thatthe Respondent has interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act, more particularlySection 8 (a) (1) thereof.B. The alleged discriminations in hire and tenure of employmentThe complaint alleges that the Respondent discharged and failed to reinstateLeland Allen, Louise Foster, and Thomas Butler and refused employment toRobert Moore because of their activities on behalf of the Union.Leland AllenAllen was first employed by the Respondent in 1945, later quit and wasrehired "about two years" before the hearing.Allen's employment was termi-nated September 29, 1949.Allen was active in the effort to organize the Respondent's employees ; thenature of his activity being known to the Respondent.Allen had been working an 8 a. in. to 4: 30 p. in. shift but he was changedto a night shift, beginning at 4: 30 p. in., effective September 28.The under-signed is persuaded and finds that the change in Allen's hours was made forlegitimate business reasons and was not because of an antiunion motive.Allen testified that he worked the night shift of September 28, but that thenext day be reported at his regular day shift hour and went to work. Afterhe began work he was observed by Plant Superintendent Ferman who askedifAllen was not supposed to be working at night, whereupon according toAllen's testimony he replied that he could not work at night because the poor MISSOURI. BAG COMPANY399light gave him a headache and Ferman then said to him "if you can't stack atmight I have no work for you." Allen asked Ferman if he could "see Mr. Sam."[Grodsky].Receiving permission, Allen went to Grodsky's office and informedGrodsky told Allen to speak to Ferman.Allentestified further that after he left Grodsky's office he met Simpson whom he.asked to convey Grodsky's statements regarding the light to Ferman and thatSimpson told him to change his clothes and go home. Later as he was preparingto leave the plant he met Simpson and Ferman on the fifth floor who then tookhim to Grodsky's office where according to Allen, Grodsky said to him, "I've been]bearing things about you anyway" and then said, "Anyway I don't want you inmy factory any longer." Allen then demanded his pay ; an argument took placeand Grodsky called the police ; however, Simpson took Allen out of the room.and kept him from the officers.With respect to the events immediately pertaining to Allen's discharge, Fermanand Simpson did not in the main contradict Allen except in one essential partic-ular.Ferman testified. that at the time he and Simpson encountered Allen on thefifth floor he first learned that Allen was working contrary to orders and thatAllen then told him "I'm not going to work at night any more." According toFerman he explained to Allen that there was no day work available and it wasthen that Allen first told him of the bad lights and of Allen's conversation, withGrodsky.Simpson testified that during the conversation between Ferman, herself, andAllen, the latter said to Ferman "I'll quit before I stack at night."Grodsky testified that Allen came to him and "stated that the light was poorand his flashlight wasn't good," and that he told Allen to ask Ferman for goodequipment ; that shortly thereafter he was told that Allen had quit prior to hisconversation with Grodsky ; that he then called Ferman, Simpson, and Allen tohis office.Thereafter Grodsky's account of the affair does not materially differfrom Allen's.George Cook, who was the Respondent's shipping clerk at the time testifiedas follows :About S : 10 in the morning, I started upstairs on the elevator, LelandAllen, the elevator operator, and myself was on the elevator. I says, "Leland,how come you are here?"He said, "To work." I said, "I understood youwere working nights stacking on the fifth floor."He said, "I'm not goingto stack on the fifth floor at nights."He said, "Before I'll work nights upthere on the fifth floor," he said, "I'll quit."Allen denied the incident.Cook impressed the undersigned as an honest witness. The undersignedcredits his testimony and relying thereon is convinced and finds that prior togoing to work Allen had determined not to work on the night shift but to quit inthe event he could not work days. This, together with the clear and undisputedfact that Allen came in to work without authority and proceeded to work con-trary to orders makes plausible the testimony that Allen told Ferman that hewould quit rather than work the night shift.Although not free from doubt, under all the circumstances the undersignedfinds that Ferman was justified in accepting Allen's statement as an actualquitting of employment and that the Respondent was privileged to consider thatAllen had quit and that therefore the Respondent did not discharge Allen.Therefore, although the matter is not free from doubt, the undersigned finds thatthe Respondent did not unlawfully discharge Leland Allen and will recommendthat the complaint be dismissed insofar as it so alleges. 400DECISIONSOF NATIONALLABOR RELATIONS BOARDLouise FosterLouise Foster testified that she had been employed by the Respondent as apatcher ; that on the day following the meeting with Simpson on the plant'sfourth floor Simpson asked her if she had signed a card for the Union and thatFoster replied that she had.Simpson according to Foster than said"She wasmighty afraid that I had signed myself out of a job."Later Simpson askedFoster to write the Union requesting the return of her application card.Fosterdid not send such a letter to the Union. After this incident Foster was offwork because of illness.She testified :I taken sick and I came back after that two weeks and she [Simpson] toldme that morning when I came in to wait, she wanted to talk with.me, andso I waited and all the rest of them,they went to work. ,So she told me,asked me had I signed a paper for the union man.Well, I told her yes, Idid.And so she told me that she was sorry, she didn't have any work forme to do because I had signed myself out of a job, and she told me to gohome and don't have anything else to do with the union.So I went on home.Foster further testified that within 2 weeks thereafter.Simpson "sent me wordby Ann Fowler to come in to work."Foster testified that she returned to work and worked until"about Novembersometime"but that she was "taken sick again"and quit her employment withthe Respondent on her doctor's advice because";The dust was against me."The General Counsel contends in his brief :It is submitted that the uncontroverted evidence dictates that the Respond-ent should be required to make whole Louise Foster for the period of herunemployment.The undersigned cannot agree with the General Counsel for the reason thatunder all the circumstances in the case and on all the evidence he is not persuadedthere is clear proof that the Respondent discharged Foster or in any other mannerdiscriminated in her tenure of employment.Itwill therefore be recommendedthat the complaint be dismissed insofar as it alleges that the Respondent illegallydischarged Louise Foster.Thomas ButlerThomas Butler employed by the Respondent for approximately 5 years appar-ently was the employee most active in behalf of the Union.He solicited member-ships both in the plant and by personal visits to employees'homes.Simpsonadmitted that she had knowledge of Butler's union activities.Butler testifiedthat on November 15, after starting work he was passed by Grodsky :And he [Grodsky]said, "Tom,"said,"when you come into the plant,"said, "you go up them front steps and punch your card and come right backdown."And I said,"Mr. Grodsky,how come I can't come in like the rest ofthe boys?"I said, "Ethel told George to keep me off of that second floor."I said,"What has I done?"He said, "You have gone up the back stepstalking to the girls about the union."I said, "No."He tell me "Turnaround, shut up talking to me, run you out of here,run you out of here.Getyou out of here right now. Get you out of here."I considered I was fired.Butler further testified that be remained"where he was"for 15 minutes andthen George Cook, the shipping clerk, told him that "Mr.Grodsky said come inthe office."Butler testified : MISSOURI BAG COMPANY401So I told George that I wasn't going to,tell him to come out there if he[Grodsky] wanted to talk to me.Butler further testified :A. I still stood there and that was why George come back and told me togo in there and talk to him. I said, "I told you to tell him to come out here."George said, "That's your job."And I said, "That's my job." After a whilehe come out of his office again and he went into Mr. Grodsky's office andbrought two more white fellows with him and they walked on by me. Theygot by me and they stopped. They said, "Tom, come here," And I went tothem.He said, "Didn't I tell you what Mr. Grodsky said?" I said, "Yes."He said, "What did you say?" I said, "I told you to tell him to come outhere if he wanted to talk to me."He said, "Go punch your card." I said,"I ain't going to punch it.You punch it." So he left to go punch my cardand I got my check.Grodsky, testified that he met Butler on the ramp in the plant and told him to"keep off the second floor"whereupon"Tom shook his finger in my face androared so you could hear him almost all over the place, `We'll see about that.' Isaid, `Don't you shake your finger in my face and don't you yell at me."'Grodsky testified that he then called his attorney to find out if he was withinhis rights to discharge Butler as he did not understand his rights with respectto Butler "because of his activity" among the employees.The attorney told Grodsky to call Butler to the office for reprimand.Grodskysent for Butler who refused to come saying that if Grodsky wanted to see himGrodsky could come to him.The attorney was again called and instructedGrodsky that Butler be asked before witnesses to come in.This was done andagain Butler refused to come to the office saying that Grodsky could come to him.Cook corroborated Butler's refusals to go to the office as well as Butler'sadmission that he had said that if Grodsky wished to see him, Grodsky couldcome to Butler.There is no substantial variation in the testimony of the three men. The under=signed accepts Grodsky's version of the initial conversation which lead up toButler's admitted insubordinate conduct as being the more accurate versionand therefore under all the circumstances and on the record considered as awhole finds that the Respondent discharged Thomas Butler on November 15, 1949,for cause and not as alleged in the complaint because of his activities on behalfof the Union.The undersigned will recommend that the complaint be dismissedinsofar as it alleges that the Respondent on November 15, 1949, illegally dis-charged Thomas Butler.Robert MooreRobert Moore is Thomas Butler's stepson.It is admitted by the GeneralCounsel that Moore was discharged by the Respondent sometime in July 1949for fighting in the plant.There is no contention that Moore's discharge was inany way discriminatory.Moore testified that shortly after October 25, he telephoned Simpson and askedfor employment and that "She told me if the Union didn't win I could comeback to work."Moore further testified that the day following the election, whichwas on November 1, he called Simpson again and was told by Simpson that sheknew of his activities on behalf of the Union and "after that they didn't havenothing forme to do."V 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDSimpson testified that Moore called her at various times requesting work butalthough she "knew he couldn't come back because he had a tight" she put himoff until such time "when things get better" because she "didn't want to hurthis feelings."Simpson denied telling Moore he would be rehired if the Unionlost the election.Grodsky testified that under no circumstances would the Respondent rehireMoore.It is admitted that Moore's discharge was for cause, it is clear that he engagedin activities for the Unionafterhis discharge and there is no contention that anyof his union activities other than that which occurredafterhis discharge werethe reason for any alleged discrimination against him.Under all the circumstances in the case the undersigned is persuaded that theRespondent having once discharged Moore for cause did not refuse to reemploy himbecause of the union activity in which he afterwards engaged but merely contin-ued to deny him employment because of his former offense.The undersigned will recommend that the complaint be dismissed insofar as italleges that the Respondent refused Robert Moore employment because of hisactivities in behalf of the Union.ConclusionIt has been found herein that the Respondent actively engaged in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act in order to thwartits employees' efforts toward self-organization but in the opinion of the under-signed while the record considered as a whole casts a cloud of doubt yet it doesnot present such substantial and conclusive proof as to warrant a finding thatthe Respondent also violated Section 8 (a) (3) of the Act.The complaint alleges that the Respondent . . . "on or about November:25, 1949, questioned an applicant for employment with respect to his member-ship or activities on behalf of the Union."To sustain this allegation, George Chester testified without contradiction that,onNovember 25, 1949, fixed by its being the day following Thanksgiving Day,he applied for work at the Respondent's plant.According to Chester he wasinterviewed by Simpson who said to him "you ain't no union man, are you?"Chester replied that he was not, and was told "Well, come back or just keepcoming back."Chester further testified that he returned on November 28. but did not findSimpson in and left -without seeing anyone regarding employment.Under all the circumstances and in view of the fact that the General Counselcontends only that the alleged statement by Simpson to Chester is a violation of8 (a) (1) of the Act and not a refusal to hire because of union affiliation and fur-ther because the complaint specifically alleges that Chester was questioned"with respect to his membership on behalf ofthe anion"the undersigned findsthat the evidence does not sustain the complaint and will recommend that thecomplaint be dismissed insofar as it alleges that the Respondent questioned an.applicant for employment with respect to his membership in or activities onbehalf of the Union.IV. THE FFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring in.connection with its operations described in Section I, above, have a close, inti- 403mate, and substantial relation to trade, traffic, and commerce among the severalStates, and such of them as have been found to constitute unfair labor practicestend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in, and is engaging in, certainunfair labor practices, it will be recommended that it cease and desist there-from and take certain affirmative action to effectuate the policies of the Act.Having found that the Respondent inquired into the union membership andactivity of certain of its employees; caused certain of its employees to writeletters to the-Union which in effect revoked their membership therein, andcaused such letters to be mailed after first examining their contents ; threatenedits employees with loss of benefits in the event they perfected self-organization,and promised them benefits if they rejected the Union, all in violation of Section8 (a) (1) of the Act, therefore :Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAw1.The operations of the Respondent constitute and affect commerce withinthe meaning of Section 2 (6) and (7) of the Act.2.Textile `Yorkers of America, C. I. 0., is a labor organization within the-mean-ing of Section 2 (5) of the Act.3.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed to them by Section 7 of the Act, the Respondenthas engaged in, and is engaging in, unfair labor practices within the meaningof Section 8 (a) (1) of the Act.4.The aforesaid unfair. labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The allegations of the complaint that the Respondent has violated, andcontinues in violation of, Section 8 (a) (3) of the Act and the allegation thatthe Respondent questioned an applicant for employment with respect to hismembership in and activities on behalf of the Union in violation of Section 8 (a){1) of the Act have not been established.(Recommended Order omitted from publication in this volume.]'917572-51-vol. 91-27